Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/13/21.  Claim(s) 2 is cancelled.  Claim(s) 74 is new.  Claim(s) 1 and 2-74 are pending. Claim(s) 7-9, 11-16, 18-25, 27-36, 38-41, 43, and 46-72 have been withdrawn.  Claim(s) 1, 3-6, 10, 17, 26, 37, 42, 44, 45, 73, and 74 are examined herein. 
Applicant's amendments to specification in regards to the objection of the last Office action render them moot, therefore hereby withdrawn.  The “prefixes omitted” version of the proposed amendment on pg. 2 of the amendments to the specification is the appropriate format for the references to the websites and is accepted.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments and amendments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments and for clarity, and repeated below for Applicant's convenience.  Because 
The Applicant has provided no arguments or discussion with respect to the double patenting rejections of the last Office action, however the amendments to the claims have rendered the rejections of the last Office action moot, therefore hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 10, 17, 26, 37, 42, 44, 45, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (WO 2016/141069 A1; of record) as evidenced by Wendschuh et al. (US 2016/0250270 A1; of record), and further in view of Welberg (Leonie Welberg, Pregnenolone limits effects of cannabis, Nature Reviews Neuroscience | AOP, published online 17 January 2014; doi:10.1038/nrn3681; of record)
The instant claims are generally drawn to a composition of pregnenolone and 10-EHDT (10-Ethoxy-9-hydroxy-delta-6a-tetrahydrocannabinol; related to claims 3-6, 10, 17, 26, and 73), wherein the composition is formatted as a gel (related to claims 37 and 42), wherein said at least one physiologic function is selected from the group consisting of: adipose metabolism, cardiac performance, glucose utilization, circulation, general nervous system activation or activity, hormonal secretion, electrolyte balance, function of a particular tissue or organ system, membrane transport across the membrane of one or more cell types, muscle activity, maintained muscle mass, O2 consumption, skin health and visual abilities (related to claim 44), and wherein the optimization of said at least one physiologic function has a result that improves at least one life factor selected from the group consisting of: general sense of well-being, clinical depression, fatigue sensation, athletic activity, positive interaction with another organism, motivation, liveliness and healing rate (related to claim 45).
Hall et al. discloses the use of compositions that contain cannabis extracts (see, for example, [0013], [0076], claim 34, and the whole document) in combination with 
Hall et al. does not specifically disclose a composition of pregnenolone and 10-EHDT.
Wendschuh et al. evidences that cannabis extracts comprise 10-Ethoxy-9-hydroxy-delta-6-tetrahydrocannabinol (i.e. the instantly elected cannabinoid; see, for example, [0365-[0368], the claims, and the whole document), thus evidencing that the extracts of Hall et al. would have had the instantly claimed cannabinoid.
Welberg teaches that the administration of the prohormone pregnenolone mitigates undesirable side effects of THC (i.e. a psychoactive cannabinoid component of cannabis) such as addictive properties, intoxication, and others (see, for example, the whole document).
It is known to both the skilled artisan and the layman alike that useful treatments with cannabis compositions (e.g. as analgesics, anti-emetics, etc.) suffer from the concommitant undesired side effects including the addictive properties and intoxication mitigated by pregnenolone.
It would have been obvious to one of ordinary skill to make and use a composition of pregnenolone and 10-EHDT.
One of ordinary skill would have been motivated to make and use a composition of pregnenolone and 10-EHDT because the prior art teaches that compositions of cannabinoid extracts are useful, that those extracts comprise the instantly elected 10-EHDT, and that the compositions can comprise additional elements including steroids.  The prior art additionally teaches that the steroid prohormone pregnenolone, when 
With respect to the properties drawn to “for improving a non-human animal's well-being”, “said dosage selected to optimize at least one physiologic function in a selected mammal”, “wherein said at least one physiologic function is selected from the group consisting of: adipose metabolism, cardiac performance, glucose utilization, circulation, general nervous system activation or activity, hormonal secretion, salt (electrolyte) balance, function of a particular tissue or organ system, membrane transport across the membrane of one or more cell types, muscle activity, maintained muscle mass, O2 consumption, skin health and visual abilities”, and “wherein the optimization of said at least one physiologic function has a result that improves at least one life factor selected from the group consisting of: general sense of well-being, clinical depression, fatigue sensation, athletic activity, positive interaction with another organism, motivation, liveliness and healing rate”, these are considered to be intended use and/or inherent properties of the composition.
The limitations are is given little patentable weight because they are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
The Applicant argues “Claim 2 is canceled. Claim 1 is amended to incorporate subject matter of claim 2, a compound having or supporting cannabinolic activity in combination with a prohormone. Such combination obviates the present 35 U.S.C. §102 
This is not found persuasive.  As stated in the prior Office action, claim 2 (which depended from claim 1) was properly rejected under 103, and therefore the addition of the limitations of claim 2 to claim 1 does nothing to obviate this rejection.
In the instant case, the claimed compound having or supporting cannabinolic activity is the elected species, 10-EHDT, which would have been in the cannabis extract of Hall et al. as described in the rejection of record.
The Applicant argues that “Applicant questions the application of "anecdotal" references is an art rejection. Without the specific teaching and only a vague "anecdotal" comment, Applicant is unable to specifically traverse such rejections.”
The anecdotal comment in the prior Office action was a reiteration of what was shown in the cited prior art, and was not a reference, per se.  Perhaps the Applicant does not like the particular choice of words used, so the Examiner has modified the word choice in the rejection above.

Conclusion
Claim(s) 2 is cancelled.  Claim(s) 7-9, 11-16, 18-25, 27-36, 38-41, 43, and 46-72 have been withdrawn.  Claim(s) 1, 3-6, 10, 17, 26, 37, 42, 44, 45, 73, and 74 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627